ATHENS BANCSHARES CORPORATION REPORTS FINANCIAL RESULTS FOR THE QUARTER ENDED JUNE 30, 2014 Athens, Tennessee, July 31, 2014, Athens Bancshares Corporation (NASDAQ: AFCB – news) (the “Company”), the holding company for Athens Federal Community Bank (the “Bank”), today announced its results of operations for the three and six months ended June 30, 2014.The Company’s net income for the three months ended June 30, 2014 was $670,000 or $0.38 per diluted share, compared to net income of $650,000 or $0.31 per diluted share for the same period in 2013.For the six months ended June 30, 2014, net income was $1.3 million or $0.75 per diluted share, compared to net income of $1.2 million or $0.57 per diluted share for the six months ended June 30, 2013. Results of Operations – Three Months Ended June 30, 2014 and 2013 Net interest income after provision for loan losses increased $183,000, or 6.65%, for the three months ended June 30, 2014 compared to the three months ended June 30, 2013.Interest income increased $53,000 when comparing the two periods as the average yield on interest earning assets increased from 4.88% during the three months ended June 30, 2013 to 4.93% for the comparable period in 2014.The average balance of interest-earning assets increased from $276.5 million for the three months ended June 30, 2013 to $278.3 million for the comparable period in 2014.Interest expense decreased $85,000 as the average cost of interest-bearing liabilities decreased from 0.94% to 0.79% when comparing the same two periods, which more than offset an increase in the average balance of those liabilities from $229.1 million for the quarter ended June 30, 2013 to $231.7 million for the comparable period in 2014.The provision for loan losses decreased $45,000 from $72,000 for the quarter ended June 30, 2013 to $27,000 for the quarter ended June 30, 2014. Non-interest income decreased $101,000 to $1.3 million for the three months ended June 30, 2014 compared to $1.4 million for the same period in 2013.The decrease was primarily due to decreases in income related to the origination and sale of mortgage loans on the secondary market and in investment sales commissions, partially offset by an increase from the gain on sale of foreclosed real estate. Non-interest expense decreased $7,000 to $3.2 million for the quarter ended June 30, 2014 compared to $3.2 million for the quarter ended June 30, 2013.The decrease was primarily due to a decrease in expenses related or the Bank’s core processing system conversion in 2013, partially offset by an increase in advertising and marketing expense. Income tax expense for the three months ended June 30, 2014 was $367,000 compared to $298,000 for the same period in 2013.The primary reason for the change was the increase in taxable income during the 2014 period. Results of Operations – Six Months Ended June 30, 2014 and 2013 Net interest income after provision for loan losses increased $290,000, or 5.20%, for the six months ended June 30, 2014 as compared to the same period in 2013.Interest income decreased $43,000 when comparing the two periods as the average yield on interest-earning assets decreased from 5.03% during the six months ended June 30, 2013 to 4.94% for the same period in 2014.The average balance of interest-earning assets increased from $274.4 million for the six months ended June 30, 2013 to $277.9 million for the comparable period in 2014.Interest expense decreased $178,000 as the average cost of interest bearing liabilities decreased from 0.98% to 0.80% when comparing the same two periods, while the average balance of interest bearing liabilities increased$5.1 million from $227.0 million to $232.1 million. The provision for loan losses decreased $155,000 from $208,000 for the six months ended June 30, 2013 to $53,000 for the six months ended June 30, 2014. Non-interest income decreased $120,000 for the six months ended June 30, 2014 compared to the same period in 2013.The decrease was primarily due to a decrease in income related to the origination and sale of mortgage loans on the secondary market and a decrease in revenue from Valley Title Services, LLC, partially offset by an increase in investment sales commissions and a gain on sale of foreclosed real estate. Non-interest expense decreased $81,000 for the six months ended June 30, 2014 compared to the same period in 2013.The decrease was primarily due to a decrease in one-time costs related to the Bank’s core processing system conversion in 2013, which were not repeated in 2014, partially offset by an increase in occupancy and equipment expenses due to higher levels of fixed assets. Income tax expense for the six months ended June 30, 2014 was $703,000 as compared to an income tax expense of $576,000 for the same period in 2013.The primary reason for the change was the increase in taxable income during the 2014 period. Total assets increased $4.3 million to $299.1 million at June 30, 2014, compared to $294.8 million at December 31, 2013.The Bank was considered well-capitalized under applicable federal regulatory capital guidelines at June 30, 2014. This release may contain forward-looking statements within the meaning of the federal securities laws.These statements are not historical facts; rather, they are statements based on the Company’s current expectations regarding its business strategies and their intended results and its future performance.Forward-looking statements are preceded by terms such as “expects”, “believes”, “anticipates”, “intends” and similar expressions. Forward-looking statements are not guarantees of future performance.Numerous risks and uncertainties could cause or contribute to the Company’s actual results, performance and achievements to be materially different from those expressed or implied by the forward-looking statements.Factors that may cause or contribute to these differences include, without limitation, general economic conditions, including changes in market interest rates and changes in monetary and fiscal policies of the federal government; legislative and regulatory changes; and other factors disclosed periodically in the Company’s filings with the Securities and Exchange Commission. Because of the risks and uncertainties inherent in forward-looking statements, readers are cautioned not to place undue reliance on them, whether included in this report or made elsewhere from time to time by the Company or on its behalf.Except as may be required by applicable law or regulation, the Company assumes no obligation to update any forward-looking statements. ATHENS BANCSHARES CORPORATION AND SUBSIDIARY CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited - Dollars in thousands, except per share amounts) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, Operating Data: Total interest income Total interest expense Net interest income Provision for loan losses 27 72 53 Net interest income after provision for loan losses Total non-interest income Total non-interest expense Incomebefore income taxes Income tax expense Net income Net income per share, basic Average common shares outstanding, basic Net income per share, diluted Average common shares outstanding, diluted Performance ratios (annualized): Return on average assets 0.89% 0.88% 0.89% 0.82% Return on average equity Interest rate spread Net interest margin AS OF AS OF JUNE 30, DECEMBER 31, 2013 FINANCIAL CONDITION DATA: Total assets $ $ Gross loans Allowance for loan losses Deposits Securities sold under agreements to repurchase Total liabilities Stockholders' equity Non-performing assets: Nonaccrual loans $ $ Accruing loans past due 90 days 67 47 Foreclosed real estate Other non-performing assets 9 8 Troubled debt restructurings(1) $ $ Asset quality ratios: Allowance for loan losses as a percent of total gross loans % % Allowance for loan losses as a percent of non-performing loans Non-performing loans as a percent of total loans Non-performing loans as a percent of total assets Non-performing assets and troubled debt restructurings as a percentage of total assets Regulatory capital ratios (Bank only): Total capital (to risk-weighted assets) % % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to adjusted total assets) (1)Troubled debt restructurings include $561,000 and $670,000 in non-accrual loans at June 30, 2014 and December 31, 2013, respectively, which are also included in non-accrual loans at both dates listed above. CONTACT:Athens Bancshares Corporation Jeffrey L. Cunningham President and CEO 423-745-1111
